Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 5/5/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 5/5/2022.  In particular, claim 1 has been amended to incorporate dependent claims 6-8 and to limit the relative amount of b and d from Formula 1.  Thus, the following action is properly made final.

Claim Rejections - 35 USC § 103
Claims 1-5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (JP 06-041467, machine translation) in view of Ide (US 8,809,414).
With respect to claim 1, Aoki discloses an ultraviolet curable coating composition comprising a photopolymerization initiator and an acryl-functional organic polysiloxane (abstract), e.g., 
    PNG
    media_image1.png
    154
    512
    media_image1.png
    Greyscale
(paragraph 0017), which reads on claimed Chemical Formula 1 where R2 is acryloxypropyl, R3 is methyl, and R4 is phenyl, a = 0, b = 5, c = 90, d = 5, e = 2, b / (a+b+c+d+e) = 0.05, and d / (a+b+c+d+e) = 0.05.  While b / (a+b+c+d+e) = 0.05 is outside claimed range of 0.001-0.03, Aoki also discloses that the acrylate group-containing siloxane units is present in an amount of 0.1-50 mol % (paragraph 0016), which allows for a relative amount within claimed range when the acrylate group-containing siloxane units is present in an amount of 3 mol % and less.  It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  Aoki discloses that adhesion promoters can be added (paragraph 0031).
Aoki fails to disclose (i) that the refractive index of the uncured optical clear resin is 1.41 to 1.55, (ii) that the photoinitiator is in the formed of a mixture dissolved in one or more monomers of acrylate-based monomer, methacrylate-based monomer, and a siloxane-based monomer; or (iii) that the adhesion promoter is a silicone-based compound or silane-based compound comprising a hydrolysable functional group
With respect to (i), Aoki discloses that the refractive index of the acrylic functional organopolysiloxane is 1.4911 (paragraph 0038).
It is the examiner’s position that the acrylic functional organopolysiloxane which is the same as that claimed would be expected to provide a composition having the claimed refractive index and be optically clear because the resin alone has a refractive index within the claimed range.
Therefore, it would have been obvious to one of ordinary skill in the art to obtain an optical clear resin having claimed refractive index from the coating composition taught by Aoki.
With respect to (ii), Aoki discloses adding an acrylate monomer (note that b can be 1 in formula (2)) (paragraphs 0008-0009) and that the curable coating composition is obtained by “uniformly” mixing the ingredients (paragraph 0032).  
While Aoki does not disclose fist mixing photoinitiator with acrylate monomer, it is noted that case law holds that the selection of any order of mixing ingredients is prima facie obvious.  In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).  
Therefore, it would have been obvious to one of ordinary skill in the art to mix acrylate monomer with photoinitiator—absent any showing of criticality for premixing.
With respect to (iii), Ide discloses a photocurable polyorganosiloxane composition and teaches that a suitable adhesion promoter includes alkoxysilane coupling agents with hydrolysable functional groups (col. 21, line 47 to col. 22, line 15).
Given that Aoki discloses an adhesion promoter and further given that Ide discloses a photocurable polyorganosiloxane composition like taught by Aoki includes a suitable adhesion promoter such as alkoxysilane coupling agents having hydrolysable functional groups, it would have been obvious to one of ordinary skill in the art to utilize the silane-based coupling agent of Ide as the adhesion promoter of Aoki.
With respect to claim 2, a = 0 and is therefore optional.
With respect to claims 3-5, Aoki discloses that the organopolysiloxane is prepared from trimethylsiloxane unit or dimethylsiloxane unit (paragraph 0014).
With respect to claim 9, Aoki discloses that the photoinitiator is present in an amount of preferably about 1-15 parts by weight per 100 parts by weight of polyorganosiloxane (paragraph 0024).  Ide discloses that the adhesion promoter is added in an amount of 0.1-20 parts by weight per 100 parts by weight of polyorganosiloxane (col. 22, lines 16-25).
Given the combined teachings of Aoki, it would have been obvious to one of ordinary skill in the art to prepare a composition having overlapping amounts of polyorganosiloxane, photoinitiator, and adhesion promoter.
With respect to claim 10, MPEP 2111.02 states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. electronic element, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art invention and further that the prior art structure which is a composition identical to that set forth in the present claims is capable of performing the recited purpose or intended use.

Response to Arguments
Applicant's arguments filed 5/5/2022 have been fully considered but they are not persuasive.  Specifically, applicant argues (A) that Aoki does not disclose b / (a+b+c+d+e) that is 0.001-0.03 because the exemplified polyorganosiloxane has b = 0.05 and (B) that Aoki discloses a coating composition designed for abrasion resistance and does not fairly disclose optimizing units b and d to obtain refractive index.
With respect to argument (B), while b / (a+b+c+d+e) = 0.05 is outside claimed range of 0.001-0.03, Aoki also discloses that the acrylate group-containing siloxane units is present in an amount of 0.1-50 mol % (paragraph 0016), which allows for a relative amount within claimed range when the acrylate group-containing siloxane units is present in an amount of 3 mol % and less.  It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  
With respect to argument (B), Aoki discloses that the refractive index of the acrylic functional organopolysiloxane is 1.4911 (paragraph 0038) which is within the claimed range.  It is the examiner’s position that the acrylic functional organopolysiloxane which is the same as that claimed would be expected to provide a composition having the claimed refractive index and be optically clear because the resin alone has a refractive index within the claimed range.  Therefore, it would have been obvious to one of ordinary skill in the art to obtain an optical clear resin having claimed refractive index from the coating composition taught by Aoki.  Applicant has not shown criticality for the units b and to provide the claimed refractive index.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKEY NERANGIS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                    


vn